Hiscock, J.:
This action was brought to procure reformation of a contract for the sale of a lot in the city of Auburn from plaintiff to defendant and to compel performance by said defendant of the contract when so reformed.
*475The differences between the parties have been precipitated by an alleged shortage in the depth of the lot contracted to be sold of about twenty-three feet. Plaintiff, through a real estate agent, having effected a sale of her lot to the defendant, executed a written contract of sale whereby, amongst other things, in consideration of a purchase price of $10,500, she agreed, “ by good, warranty deed with search showing clear and unincumbered title,” to convey “ all that piece or parcel of land situated on the east side of William Street, in the city of Auburn, bí. Y., known as Ho. 18 William Street, and being a lot about four rods front by two hundred feet in depth.” When execution of said contract was attempted, a deed was offered conveying the land with a depth of 176 feet and a fraction of a foot, which defendant refused to accept, making proper and sufficient objections that the deed did not comply with the contract.
The learned trial justice, as we understand it, in general rather than specific language, directed that the contract should be reformed so as to comply with the deed and directed judgment compelling defendant to carry out her purchase. We think that such decision involved findings of fact which were against the weight of evidence and that the judgment should be reversed.
We do not think it is necessary under the circumstances of this case to spend time in discussing the proposition that a shortage of twenty-three feet and over upon a city lot like the one in question was a substantial defect and would excuse performance of a contract by a proposed purchaser. If under the language used in the contract describing the lot as being “ about four rods front by two hundred feet in depth ” we should hold that the word “ about ” qualified the dimension of two hundred feet as well as that of the four rods, we should still find no difficulty upon well-established principles of law in holding that such qualification would not excuse such a deficiency as is alleged here. The plaintiff doubtless appreciated the force of the rules applicable to a conveyance of this kind in seeking to have her contract reformed so as to state the lesser rather than the greater deptli of lot, and her success upon this appeal must be measured by her right to have such reformation made.
Plaintiff introduced what we may characterize as three lines of *476evidence for the purpose of sustaining her demand for relief in the respect mentioned, and the pertinency of which, as bearing upon the contract of sale, will be apparent.
In the first place, evidence was given tending to show that before the contract was executed defendant went upon and viewed the lot in question, from which it is argued that she knew or ought to have known the depth of the lot and that the dimensions stated in the contract were not correct, but a mistake. When we read the description of the back of the lot and of the trees and shrubbery thereon and of the various buildings surrounding it and also the evidence of the surveyor, in which he attempts to describe the boundaries of the lot, we are not inclined to the opinion that defendant ever knew or theoretically was to be charged with having known the approximate depth of the lot.
Evidence was given by the real estate agent who represented plaintiff, by his assistant and by the plaintiff and her husband tending to show that before the contract was executed plaintiff was informed, in substance, that the lot was not 200 feet, but about ten rods, in depth. Opposed to this evidence, however, is the fact that concededly the real estate agent, who was active in this transaction, carried upon his regular register this lot with a description of 200 feet as its depth, and that this entry was shown or read to plaintiff before the contract was executed; also that when the parties came to embody their language in the solemn form of a contract the agent who prepared it by and with the consent of the plaintiff inserted therein the greater depth of 200 feet. We do not lose sight of the fact that an attempted explanation is given of this, to which we shall refer later.
Opposed to this evidence, all of which is by interested witnesses, is that of the defendant and her husband and an apparently disinterested witness, in various forms contradicting the proposition that defendant knew or was informed that the lot was less than 200 feet in depth, but this testimony is to the effect, upon the contrary, that she was told repeatedly in various ways and at various times that the lot did have the depth stated in the contract.
This is the issue, briefly stated, raised by the testimony of opposing witnesses, and we pass now to a further consideration of some of the evidence given in behalf of plaintiff by her own witnesses.
*477As already stated, the agent who effected the sale of the property prepared the contract for it. There were present at the time, amongst others, the plaintiff and the defendant. The agent states that as he progressed with the preparation of the contract each provision was fully discussed and considered; that when it came to a description of the lot it was stated and agreed that the lot was not 200 feet in depth, and that the description in this respect was erroneous, and that the proper description would be made when the deed was executed. At this time the plaintiff and her agent either did or did not know that the lot was not 200 feet in depth, but only about ten rods. If they did not know that it was only about ten rods in depth, then, of course, their evidence that they had from time to time informed defendant of this smaller depth and thereby contradicted the entry in the agent’s register showing a depth of 200 feet, of which she knew, was false. If, upon the other hand, the agent knew, as he testifies in one or more places when seeking to charge the defendant with like knowledge, that the lot was only about ten rods in depth, then voluntarily he and the plaintiff have made a contract with full knowledge and under no circumstances, as disclosed by the evidence upon this appeal, at least, of either mistake or fraud. We do not lose sight of the fact that the agent attempts to sustain the proposition that there was some uncertainty about what the exact depth was and that for this reason the description in question was used in the contract. The only question, however, which appears ever to have been mooted was whether the depth was two hundred feet or ten rods and a fraction, and the agent insists that he clearly and distinctly informed the defendant during the negotiations and while they were upon the lot that the depth was only ten rods.
In order to secure the reformation of the contract in question it was necessary for the plaintiff to establish that there had been a mutual mistake, for it was not suggested that any fraud had been perpetrated by the defendant upon the plaintiff. In order to secure such a judgment it was incumbent upon her to establish her right thereto by evidence which was “ clear, strong and satisfactory.” * A party “ must show that the material stipulation which he claims *478should be omitted or inserted in the instrument, was omitted or inserted contrary to the intention of both parties, and under a mutual mistake.” (Nevius v. Dunlap, 33 N. Y. 676, 680:)
In Curtis v. Albee (167 N. Y. 360) it is stated: “Equity will not make a new agreement for the parties, nor, under color of reforming one made by them, add a provision which they never agreed upon and did not want when the contract was written, ‘ although it may afterward appear very expedient or proper that it should have been incorporated.’ When the writing expresses the actual agreement it cannot be reformed and a stipulation, not assented to, can never be added.”
Plaintiff’s success is dependent upon her establishing the proposition that the description of two hundred feet was a mutual mistake and that by the contract understood and agreed to by each party the lesser depth should have been inserted. As suggested, it seems to us that the evidence in behalf of plaintiff herself establishes, either that the defendant did not understand what is now claimed to be the true dimension or else that plaintiff knew that the description used was erroneous but still inserted it in the contract with some sort of an understanding upon her part that the contract should not amount to anything or be binding. Neither upon this theory nor upon the very conflicting evidence in the case viewed as a whole, does she seem to us to have established her right to the judgment which she procured.
Other questions have been presented upon this appeal which, in view of the foregoing conclusions, we do not deem it necessary to consider or pass upon.
The judgment should be reversed and a new trial granted.
All concurred, except Williams, J., who dissented in an opinion.

 See 15 Am. & Eng. Ency. of Law (1st ed.) 651.— [Rep.